Citation Nr: 1415793	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma (claimed as a respiratory/lung disability).

2.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran had active duty service from November 1963 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2013, when the Board remanded the current issues for additional development.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence reasonably establishes that the Veteran's asthma is causally related to his active service.


CONCLUSION OF LAW

The Veteran's asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for service connection.  However, in light of the granting of the claim for service connection for asthma, further discussion of the VCAA is not necessary.

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service treatment records (STRs) document treatment for multiple respiratory illnesses and symptoms from January 1964 to October 1965, including bronchitis, left lower lobe (LLL) pneumonia, upper respiratory infection, pharyngitis, hemoptysis, cough, and shortness of breath.  At his November 1965 service separation examination, his nose, sinuses, lungs, and chest were evaluated as normal, but it was noted that he had been treated for bronchitis at two hospitals (in 1963 and in 1965).  On a November 1965 report of medical history, he reported having a history of chronic or frequent colds.

Post-service VA treatment records dating since March 2009 have documented the Veteran's treatment for respiratory complaints as well as bronchitis.  VA x-rays of his chest in March 2009 showed no consolidative pulmonary opacity or pleural effusion appreciated.

At a May 2009 VA respiratory examination, the Veteran reported that since his service discharge, he had had pneumonia seven times (the last in 1988) and was an inpatient for pneumonia in 1982 or 1983 at a private hospital.  Contemporaneous (April 2009) pulmonary function test (PFT) results revealed both mild restrictive and moderate obstructive impairment.  The Veteran was diagnosed with "pneumonia 1964, resolved."  The examiner (a cardiology physician) noted the Veteran's subjective statement of recurrent pneumonia and bronchitis, but added that "this is not a diagnosis."  The examiner opined that there was no respiratory condition due to a resolved pneumonia event in active service in 1964; this opinion was based on the rationale that there was "no medical documentation on continuity of a pneumonia/respiratory problem after discharge from service."  The examiner noted that the Veteran himself had stated that he had had recurrent pneumonia on eight occasions (this was noted earlier in the report to be seven occasions) since discharge from service and repeated attacks of bronchitis.

At his October 2012 hearing, the Veteran testified that he received private medical treatment for his respiratory illnesses and symptoms after his service discharge and that he continued to receive current VA and private treatment for his respiratory illnesses and symptoms.

In an October 2012 statement, private Dr. Petteruti stated that he was the Veteran's family physician during the late 1960s and through the 1970s and that he had treated the Veteran for respiratory illness.  In a December 2012 statement, private Dr. Cugini, Jr. stated that the Veteran had been under his care since August 2006 for multiple medical problems including chronic bronchitis/pneumonia.

In September 2013, a VA pulmonologist reviewed the record and opined that "there is a greater than 51% probability that this patient's asthma was initially manifested and causally related to an incident during his service time in the military."  The pulmonologist noted that the Veteran had been a professional football player with no history of lung disease prior to his service enlistment.  After outlining the Veteran's in-service treatment for bronchitis and pneumonia, the pulmonologist noted that since the Veteran's March 1964 hospitalization, "he has continued to have several episodes of bronchitis and pneumonia with documented wheezing."  The pulmonologist noted that the PFT results from April 2009 revealed mixed restrictive/obstructive ventilatory defect with significant bronchodilator response suggesting underlying asthma.  Therefore, the pulmonologist opined "with greater than 51% probability" that the Veteran's asthma started during the time that he served in the military with the first manifestation occurring in 1963 with treatment at an Army hospital.

Pursuant to the Board's September 2013 remand, the Veteran underwent a new VA respiratory examination in October 2013.  He reported that he had had a bad cough for the past month and that his son was just getting over it too.  The examiner (a physician specializing in internal and geriatric medicine) noted that contemporaneous (September 2013) PFT results could not be interpreted because the Veteran kept coughing throughout the test.  The Veteran was diagnosed with asthma; a history of pneumonia (with no residuals and no current objective evidence); a history of bronchitis (with no residuals and no current objective evidence); a 4 mm nodular density in the left lung apex; and a bronchogenic cyst.  The examiner opined that it was less likely than not (less than 50 percent probability) that any of those five disabilities were causally related to or aggravated by any incident of the Veteran's military service.  By way of rationale, the examiner noted that the Veteran did not have any current pneumonia or bronchitis diagnoses; the lung nodule was not revealed by imaging studies until September 2013; the bronchogenic cyst was noted to be congenital; and the Veteran was not diagnosed with asthma or any manifestations of such (i.e., episodes of acute shortness of breath associated with wheezing) in service or thereafter until the VA pulmonologist diagnosed him with asthma in 2013 (based on a PFT done in 2009).  The examiner stated that medical literature supports that asthma is caused due to inflammation in the airways triggered by allergens or idiopathic, and that medical literature does not support that asthma in 2009 resulted from exposure to allergens or agents in 1964.

Later in October 2013, the Veteran was examined by the same VA pulmonologist who rendered the September 2013 medical opinion regarding his asthma.  The Veteran admitted to dust exposure along with asbestos exposure in service, and he reported current symptoms consisting of shortness of breath (with exertion) and wheezing (especially at night).  He also admitted to a chronic cough which had been going on for years and was currently nonproductive.  After examining the Veteran, the pulmonologist diagnosed the Veteran with asthma - cough variant; multiple episodes of pneumonia and acute bronchitis; severe environmental allergies; gastroesophageal reflex disease (GERD); asbestos exposure; a 4 mm nodular density in the left lung apex; and a 1.6 x 1.7 cm cyst paratracheal mediastinal region - asymptomatic.  The pulmonologist reiterated that there was a greater than 51 percent probability that the Veteran's asthma was initially manifested and causally related to an incident/exposure during his service time in the military.

Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's asthma is causally related to his active service.  Significantly, when rendering the October 2013 opinion, the VA pulmonologist reviewed the entire record and provided adequate rationale for the opinion that there was a greater than 51 percent probability that the Veteran's asthma was initially manifested and causally related to an incident/exposure during his service time in the military.  The Board notes that the May 2009 VA examiner was a cardiology physician, and the September 2013 VA examiner was a physician specializing in internal and geriatric medicine; thus, the opinion of the VA pulmonologist from October 2013 (reiterated from September 2013) is entitled to more probative weight.  Therefore, the Board concludes that service connection for asthma is warranted.


ORDER

Entitlement to service connection for asthma (claimed as a respiratory/lung disability) is warranted.  To this extent, the appeal is granted.


REMAND

Pursuant to the Board's September 2013 remand, the RO/AMC sent the Veteran a letter in September 2013 asking him to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the release of treatment records pertaining to his claimed low back disability (including from Dr. Petteruti and Dr. Cugini, Jr.).  Five days after this letter was sent to the Veteran, a VA employee made a telephone call to the Veteran (as documented on a September 2013 VA Form 21-0820) and noted on such form that "the [V]eteran has more information to send.  He plans to complete his 4142s and send them in."

Despite the Board's September 2013 remand instructions to obtain all requested treatment records before affording the Veteran a pertinent VA examination, the Veteran was afforded a VA spine examination later in September 2013 (less than two weeks after the aforementioned telephone call between the Veteran and the VA employee).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Thereafter, the RO/AMC readjudicated the Veteran's claim for service connection for a low back disability in a November 2013 supplemental statement of the case (SSOC) and continued to deny such claim.

A governing regulation (38 C.F.R. § 3.158(a)) provides that the Veteran should have one year from the September 2013 notice letter to submit additional evidence or information that is pertinent to his claim.  The Board reiterates that the Veteran specifically informed VA (during a September 2013 telephone call) that he did have additional information and authorizations to submit.

The Board notes that, should pertinent records be received, an addendum medical opinion encompassing such evidence would be necessary.



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should notify the Veteran that he has the remainder of one year from the date of its September 2013 notice letter to submit a release for treatment records pertaining to his claimed low back disability (including from Dr. Petteruti and Dr. Cugini, Jr.) in support of his service connection claim.  If the Veteran provides the necessary releases, the RO/AMC should secure such records.  If any records are unavailable, then a negative reply is requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  If, and only if, additional pertinent records are received, the RO/AMC should return the record to the September 2013 VA spine examiner for an addendum medical opinion encompassing the additional information.  The examiner should review the record and the newly received evidence and note whether the prior opinion warrants change based on the additional information received.

If the September 2013 VA spine examiner is unavailable, the RO/AMC should arrange for the record to be reviewed by another appropriate provider to secure the opinion(s) sought.

3.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issue remaining on appeal.  If that issue remains denied, the RO/AMC should furnish the Veteran with an appropriate SSOC, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


